Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered. 
Election/Restriction
Claims 19, 37, 62 and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/20/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130118979 A1 (hereinafter referred to as “Kreymann”)(corresponding to WO 2009/071103 A1) in view of US Patent No. 4,769,132 (Patono).				Kreymann teaches a dialysis method employing a dialysis system comprising a blood circuit 11 with dialysers 12A, 12B i.e. dialysis fluid circuit connected in parallel .
Claims 1-4 and 9 differ from the method and system of Kreymann in reciting using a balancing system comprising a container having at least a first reservoir for a dialysis fluid and a second reservoir for waste fluid, a weighing means for weighing the container and a controller configured to receive weighing data from the weighing means wherein all amounts of fluids provided into the dialysis apparatus or system are included in balancing calculations.  
Patono discloses an apparatus or system and method for balancing total fluid volume in a dialysis apparatus or system comprising a balancing system comprising a container having at least a first reservoir (2) for a dialysis fluid and a second reservoir (3) for waste fluid, a weighing means (4) for weighing the container and a controller (26) configured to receive weighing data from the weighing means wherein all amounts of fluids provided into the dialysis apparatus or system are included in balancing calculations wherein the weighing means (4) i.e. load cell must be subjected at all times to the same weight consisting of clean dialysis fluid in the first reservoir (2) and the contaminated fluid in the second reservoir (3) i.e. keeping total weight constant (see Figure; col. 2, line 56 – col. 4, line 8).  
.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130118979 A1 (hereinafter referred to as “Kreymann”)(corresponding to WO 2009/071103 A1) in view of US Patent No. 4,769,132 (Patono) as applied to claim 1 above, and further in view of WO 2004/066121 A2 (hereinafter referred to as “Brugger”).
Kreymann in view of Patono teaches the dialysis method as described above.
Claims 7-8 differ from Kreymann in view of Patono in reciting that balancing the total fluid volume in the apparatus suitable for dialyzing a biological fluid containing protein-binding substance to be removed is effective to maintain a substantially constant volume of fluid within the apparatus within about 1% of the initial operating volume before the dialysis apparatus begins operating or deviating less than 0.5 liter in a 24 hour dialysis period.
Brugger discloses an apparatus or system 8, 108, 508 for balancing the flow of fluids in a dialysis apparatus or system 10 (see fig. 2, 10, 17, 22A; page 15, lines 1-3,  17-18), and method using the same, said apparatus or system comprising: a container 110, rigid (page 4, lines 6-7), having a receiving space for receiving at least a first reservoir 120, 220, 320 (flexible bag) for a first fluid (replacement fluid) usable in the dialysis apparatus or system and a second reservoir 160, 260, 360 (flexible bag) for a second fluid (waste fluid) from the dialysis apparatus or system, a weighing means 251, 351 (scales); and a controller 966 configured to receive data from the weighing means. Iines 15-18; page 24, lines 5-11).
It would have been obvious to a person of ordinary skill in the art to incorporate a balance controller of Brugger in the method of Kreymann in view of Patono to balance to balance dialysis fluid and waste fluid to be kept substantially constant to maintain the ideal weight of patient as suggested by Brugger with reasonable expectation of success.
Claims 90-101 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130118979 A1 (hereinafter referred to as “Kreymann”)(corresponding to WO 2009/071103 A1) in view of US Patent No. 4,769,132 (Patono) and WO 2004/066121 A2 (hereinafter referred to as “Brugger”)
Kreymann teaches a dialysis method employing a dialysis system comprising a blood circuit 11 with dialysers 12A, 12B i.e. dialysis fluid circuit connected in parallel and a dialysate regeneration unit 19 with an "acidic flow path" 27 and an "alkaline flow path" 28 and temperature regulation units 53, 54 i.e. means for solubilizing the protein-binding substance to be removed (fig. 2A, paragraphs 54-78).  The dialysis fluid contains an adsorber (albumin) for a protein-binding substance (protein-bound toxins) to be removed.  Kreymann also provides balancing the volumes of the different fluids using a plurality of scales 43-46 adapted for constantly measuring the fluid volume of the added acid 29, of the added base 31 and of the discharge fluids 41, 42 i.e. measuring total weight of all fluids (see paragraph 69).  Kreymann suggests the use of his system to treat hepatic disease, liver failure or cirrhosis (see paragraphs 4-5, 11).
Claims 90-101 differ from Kreymann in reciting using a balancing system comprising a container having at least a first reservoir for a dialysis fluid and a second wherein the fluid volume of the subject remains substantially constant or effective to maintain a relatively constant volume of fluid within about 1% of the initial operating volume before the dialysis apparatus begins operating or deviating less than 0.1 liter in a 24 hour dialysis period.  
Patono discloses an apparatus or system and method for balancing total fluid volume in a dialysis apparatus or system comprising a balancing system comprising a container having at least a first reservoir (2) for a dialysis fluid and a second reservoir (3) for waste fluid, a weighing means (4) for weighing the container and a controller (26) configured to receive weighing data from the weighing means wherein all amounts of fluids provided into the dialysis apparatus or system are included in balancing calculations wherein the weighing means (4) i.e. load cell must be subjected at all times to the same weight consisting of clean dialysis fluid in the first reservoir (2) and the contaminated fluid in the second reservoir (3) i.e. keeping total weight constant (see Figure; col. 2, line 56 – col. 4, line 8).  
Brugger discloses an apparatus or system 8, 108, 508 for balancing the flow of fluids in a dialysis apparatus or system 10 (see fig. 2, 10, 17, 22A; page 15, lines 1-3,  17-18), and method using the same, said apparatus or system comprising: a container 110, rigid (page 4, lines 6-7), having a receiving space for receiving at least a first reservoir 120, 220, 320 (flexible bag) for a first fluid (replacement fluid) usable in the dialysis apparatus or system and a second reservoir 160, 260, 360 (flexible bag) for a second fluid (waste fluid) from the dialysis apparatus or system, a weighing means 251, 351 (scales); and a controller 966 configured to receive data from the weighing means. Iines 15-18; page 24, lines 5-11).
It would have been obvious to a person of ordinary skill in the art to incorporate a balance controller of Patono and Brugger in the method of Kreymann to balance dialysis fluid and waste fluid i.e total fluid volume to be kept substantially constant to maintain ideal weight of patient as suggested by Brugger to avoid a sudden change in an amount of blood in a patient body that causes rapid deterioration of patient’s condition and control the water balance of patient’s undergoing hemodialysis as suggested by Patono (see col. 2, lines 23-26) with reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-9 and 90-101 have been considered but are moot.
	See above rejection regarding newly claimed recitation of using a balancing system comprising a container having at least a first reservoir for a dialysis fluid and a second reservoir for waste fluid, a weighing means for weighing the container and a controller configured to receive weighing data from the weighing means.  Such claimed features have been met by Patono.
	Applicants argue that Brugger does not teach or suggest balancing the total fluid volume.  However, Brugger teaches using two separated reservoirs which are weighed together for balancing total fluid volume as shown in Fig. 29 wherein constant volume nd. Paragraph).	

				     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
3/30/21